DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “one thermoplastic polymer” appearing to be that of claim 1.  Correction is required and lacking antecedent basis.
Regarding claim 15, “one thermoplastic polymer” and “one solid particulate filler” lack antecedent basis.
Claim 17 recites “the surface” and “the substrate” lacking antecedent basis.
These claims will be examined as best understood.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,580,630 to Byrd in view of U.S. Patent No. 7,430,837 to Hubbard.
Regarding claim 1, Byrd discloses a sealing device for roofs having a waterproof layer (38, column 3, lines 13-31) and a functional layer (22) of a polymer and filler (clay and polypropene, polybutene, column 3, lines 15-25).  Regarding the limitation of thermoplastic, Hubbard discloses this (abstract).  It would have been obvious to one in the art to use a thermoplastic since polymers are disclosed and thermoplastics are well known in the art.  Regarding a reinforcing layer, a reinforcing layer is not disclosed adhered between these layers.  Hubbard discloses a roofing product having a fabric layer intermediate in a roofing product (column 5, lines 13-25).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Byrd by using a reinforcing layer of fabric as disclosed by Hubbard in order to better strengthen the device.  Regarding weight percentages, Byrd in view of Hubbard discloses the basic claim structure of the instant application but does not disclose specific percentages as those claimed by the applicant.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the percentages such as specified in these claims.  The 
Regarding claim 2, the solid filler is throughout the entire volume of the functional layer (column 3, lines 17-20).
Regarding claim 3, claim 3 is rejected for reasons cited in the rejection of claim 1.
Regarding claim 4, the reinforcing layer is fiber (fabric as in the rejection of claim 1).
Regarding claim 5, polypropylene is disclosed by Byrd (column 1, lines 35-47) as is mineral filler (column 1, lines 63-66).
Regarding claims 6-8, a pressure (inherent) adhesive is disclosed with a release liner (abstract).
Regarding claim 9, the use of elastomer (column 1, lines 63-67), polyolefins (column 11, lines 35-42) and mineral filler (clay) are disclosed.  However, not as in the dimensions claimed.  Byrd in view of Hubbard discloses the basic claim structure of the instant application but does not disclose specific ratios.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the ratios such as specified in these claims.  This would have been an obvious design choice based upon the strength and thickness of the device required.
Regarding claim 10, polypropylene is disclosed (column 1, lines 64-66).
Regarding claim 11, Byrd in view of Hubbard discloses the basic claim structure of the instant application but does not disclose specific dimensions of the adhesive.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these 
Regarding claims 12 and 14, these are rejected for reasons cited in the rejection of claim 1.  Additionally, extruding (fig. 2) is disclosed.  The use of a plurality of dies would have been an obvious design choice since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8. 
Regarding claim 13, an adhesive layer is disclosed (as in the rejection of claim 1).
Regarding claim 15, claim 15 is rejected for reasons cited in the rejection of claim as an obvious means of use.
Regarding claim 16, the adhesive is a water based (abstract) contact adhesive.
Regarding claim 17, claim 17 is rejected for reasons cited in the rejection of claim 1.  Additionally, the waterproofing is placed on a substrate.
Regarding claim 18, a roof is not specifically disclosed.  However, Byrd discloses the use of asphalt, bitumen and tar which are commonly used on roofing systems.  Additionally, Hubbard discloses use as a roofing product (abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the device of Byrd on a roof since it contains materials frequently used on a roof.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.

/BASIL S KATCHEVES/           Primary Examiner, Art Unit 3633